                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

LINZIN R. ESHALOM,

               Plaintiff,                                    Civ. No. 6:19-cv-00159-MK

       v.                                                    ORDER

KIMBERLY HENDRICKS, Santiam,
Correctional Institution Superintendent,
et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

27), and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although Plaintiff did not file objections, I review de novo. United States v. Bernhardt, 840 F.2d

1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate Judge

Kasubhai’s Findings and Recommendation (ECF No. 27) is adopted. Defendants’ Motion to

Dismiss is DENIED. Further, Plaintiff must show cause why this action should not be dismissed

for failure to prosecute within 14 days from the date of this Order.

IT IS SO ORDERED.

       DATED this 5th day of February, 2020.

                                              _______/s/ Michael J. McShane ________
                                                      Michael McShane
                                                  United States District Judge



1 – ORDER
